Name: Commission Implementing Regulation (EU) NoÃ 291/2013 of 26Ã March 2013 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 27.3.2013 EN Official Journal of the European Union L 87/4 COMMISSION IMPLEMENTING REGULATION (EU) No 291/2013 of 26 March 2013 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 January 2013, the Sanctions Committee of the United Nations Security Council decided to amend one entry on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 872/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Regulation (EC) No 872/2004 is amended as follows: The entry Richard Ammar Chichakli (alias Ammar M. Chichakli). Address: (a) 225 Syracuse Place, Richardson, Texas 75081, USA; (b) 811 South Central Expressway Suite 210 Richardson, Texas 75080, USA. Date of birth: 29.3.1959. Place of birth: Syria. Nationality: USA. Other information: (a) Social Security No: 405 41 5342 or 467 79 1065; (b) a certified public accountant and certified fraud examiner; (c) an officer of San Air General Trading. shall be replaced by the following: Richard Ammar Chichakli (alias (a) Ammar M. Chichakli, (b) Jehad Almustafa, (c) Jehad Almusara, (d) Jhad Almustasa). Address: (a) 225 Syracuse Place, Richardson, Texas 75081, USA; (b) 811 South Central Expressway Suite 210 Richardson, Texas 75080, USA, (c) 51 Churchill Ave., Reservoir VIC 3073, Australia. Date of birth: (a) 29.3.1959, (b) 10.7.1967. Place of birth: (a) Syria, (b) Deirazzor, Syria. Nationality: USA. Passport No: 002680351 (Syrian passport, issued 25.4.2007, expires 24.4.2013). Other information: (a) Social Security No: 405 41 5342 or 467 79 1065, (b) Driver's license number 099711346 (issued by the State of Victoria, Australia); (c) a certified public accountant and certified fraud examiner, (d) an officer of San Air General Trading. Date of designation referred to in Article 6(b): 30.11.2005.